DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s Republic of China (App. No. CN201811322528.5) on 8 November 2018. It is noted, however, that applicant has not filed a certified copy of the CN201811322528.5 application as required by 37 CFR 1.55.



Information Disclosure Statement
	Applicant is reminded of the continuing obligation under 37 CFR 1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this application.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan (“Mohan”) (US 2011/0060769 A1), in view of Chen et al. (“Chen”) (US 6,363,353 B1), in further view of Constantinou et al. (“Constantinou”) (US 2011/0040697 A1), hereinafter “Mohan/Chen/Constantinou”.
	Regarding claim 1: Mohan teaches A method of constructing Semantic Multi-dimensional Database, comprising:
	building the main architecture of fact tables based on a dozen of Universal Semantic Dimensions, which are abstracted from the real world with semantic principles (Mohan, [FIG. 1], where the “Product Profitability” table is a fact table comprising of various keys and measures (the bottom half of the table). The dimensions of “Product”, “Customer”, “Time”, “Currency”, and “Channel”, for example, are abstracted from the real world);
	building, under each dimension in the fact table, the Dimension Column Family, which comprises: sub-dimension column, code column, name column (Mohan, [FIG. 1], where each of the dimensions include a key (i.e., “code column”), a type (i.e., “name column”), and various classification hierarchies and categories (see Mohan, [0035-0037]) (i.e., “sub-dimensions”) including age group (under the “Customer” dimension), family group (under the “Product” dimension), etc., where the hierarchies act as the basis for aggregation of measures);
	linking the dimensions of the fact table with their [dimension tables], through … code column, therefore realizing the accurate positioning for the meaning of the data which represents specific scenarios in the fact table, by the Coordinates of Meaning (Mohan, [FIG. 1], where each of the dimensions under the Product Profitability table (i.e., “fact table”) are linked to their respective dimension tables via the keys (i.e., “code column”));
	building the remaining part of the fact table with a few concise key figures, which are abstracted from quantifiers in business scenarios; [and] building Key Figure Column Family under each key figure in the fact table, the Key Figure Column Family comprises: amount/quantity, unit of measure, and other columns, which are used to store numerals and measures separately (Mohan, [FIG. 1] and [0035], where the fact table, in addition to the dimensions, also records measurements or other metrics for a particular event, i.e., the measures seen in [FIG. 1] (i.e., “a few concise key figures”). Note that one of ordinary skill in the art would have recognized that a key figure is a field according to which values are selected and where key figures are numeric values that have a unit of measure or currency assigned.1 Therefore, because Mohan’s disclosure incorporates measures (i.e., the claimed key figures), this implies the existence of columns for those measures, i.e., at least a numeric value (i.e., the claimed “amount/quantity”) with a unit of measure or currency, as claimed.2,3
Although Mohan does not appear to explicitly state that the measures include other columns, one of ordinary skill in the art would have recognized that measures may include other properties, such as “Aggregation type” or “date/time” in addition to “Unit of measure” and “Currency”4,5. Thus, one of ordinary skill in the art would have been suggested to have incorporated other columns with the motivation of providing more detailed information about the measures, such as the type of function (i.e., aggregation) used in deriving the measure, e.g., so that a user can assess whether such a function may be appropriate to their situation/application/business model; or date/time, to gain a sense of when the measurement was taken).
	Mohan does not appear to explicitly teach building the Coordinates of Meaning to accurately position the meaning of each dimension in every specific scenario, while the Coordinates of Meaning are comprised of the following three sub-dimensions mutually, named as Triangular Sub-dimensions, as for a specific dimension, the Coordinates of Meaning comprise: Sub-dimension 1, Attribute: Attributes are the subdivisions of different kinds of categories, layers and directions in this dimension; Sub-dimension 2, Master Data: Master data are individuals of different kinds of forms and granularities within this dimension; Sub-dimension 3, Instance: Instances are different kinds of single occurrences of events, transactions, activities, etc., within this dimension; technically, according to actual demands, building the Coordinates of Meaning with a set of specifically structured data tables, named as Dimension Table Family; [and linking the dimensions of the fact table with their dimension tables] through sub-dimension column [and code column].
	Chen teaches building the Coordinates of Meaning to accurately position the meaning of each dimension in every specific scenario, while the Coordinates of Meaning are comprised of the following three sub-dimensions mutually, named as Triangular Sub-dimensions, as for a specific dimension, the Coordinates of Meaning comprise: Sub-dimension 1, Attribute: Attributes are the subdivisions of different kinds of categories, layers and directions in this dimension; Sub-dimension 2, Master Data: Master data are individuals of different kinds of forms and granularities within this dimension; Sub-dimension 3, Instance: Instances are different kinds of single occurrences of events, transactions, activities, etc., within this dimension; technically, according to actual demands, building the Coordinates of Meaning with a set of specifically structured data tables, named as Dimension Table Family (Chen, [FIG. 3B], [FIG. 4A] and [?/C5/?], where the entirety of [FIG. 3B] may be seen as a “Dimension Table Family” comprising of the “Core Components” (item 212) (i.e., “Table of master data”), which may be used for identifying entities for customer activities. The Core Components (item 212) may be linked to a variety of customer activity components (i.e., “Table of instances”), which may be entities that represent event transactions (i.e., “instances”), where entities can comprise one or more attributes, such as transaction type, a transaction timestamp, and others (i.e., “Table of attributes”). See Mohan, [FIG. 1], where the dimensional data model includes a “scenario key”, implying that the system is utilized for different specific scenarios).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Mohan and Chen. Mohan discloses providing dimension tables linked to the fact table; Chen discloses elaborating on those dimension tables with further related tables. Therefore, it would have been obvious to one of ordinary skill in the art to have combined the teachings of Mohan and Chen (i.e., by linking Chen’s multidimensional model to Mohan’s dimension tables) with the motivation of providing different ways of categorizing dimensions or different business views of those dimensions (Chen, [?/C4/?]), in addition to providing varying levels of granularity/detail concerning those dimensions (Chen, [1:59-67]-[2:1-5]).
	Mohan/Chen do not appear to explicitly teach [linking the dimensions of the fact table with their dimension tables] through sub-dimension column [and code column].
	Constantinou teaches [linking the dimensions of the fact table with their dimension tables] through sub-dimension column [and code column] (Constantinou, [FIG. 10] and [FIG. 11], where the California Sales dimension is hierarchically linked to the sub-dimensions “San Francisco Sales Division” (item 1014) and “Sacramento Sales Division” (item 1018)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Mohan/Chen and Constantinou since (with regards to Constantinou’s hierarchical dimension considerations) one of ordinary skill in the art would have recognized that building data marts lies in constructing fact and dimension tables with a dimensional data model (schema), which often consists of a fixed set of facts, hierarchies, and dimensions6; thus, one of ordinary skill in the art would have been motivated to combine the teachings of Mohan/Chen and Constantinou with the motivation of hierarchically representing data, since dimensions oftentimes contain hierarchies (i.e., in other words, allowing Mohan/Chen’s model to represent a wider range of data, including hierarchical data, which is often found in dimensional data).

	Regarding claim 2: Mohan/Chen/Constantinou teach The method of claim 1, wherein said Universal Semantic Dimensions comprise: Event; Organization; People; Location and facility; thing, service, and activity; Project; Account and indicator; Condition; Time; Version; Disease, etc., and several user-definable free dimensions (Mohan, [FIG. 1], where the “Product Profitability” table is a fact table comprising of various keys and measures (the bottom half of the table). The dimensions of “Product”, “Customer”, “Time”, “Currency”, and “Channel”, for example, are abstracted from the real world. See Chen, [?/C1/?], where users can define their own application-specific entities in customer activity components where users can choose from among a plurality of pre-defined attributes (i.e., “Universal Semantic Dimensions”, as well as defining their own attributes (i.e., “several user-definable free dimensions”));
	wherein the Dimension Column Family also comprises columns such as Counter-sub-dimension, Counter-code, Counter-name, etc., said non-counter columns are used to store active objects, while said counter columns are used to store passive objects (Mohan, [FIG. 11], where the salesman ID (i.e., “non-counter column”) is linked with customer ID (i.e., “counter column”), where the customer ID is associated with a customer ID (i.e., “counter-code”), a company name (i.e., “counter-name”) and customer type (i.e., “counter-sub-dimension”). Note that it would have been obvious to have modified Mohan such that the fact_sales table (comprising the salesman ID and customer ID) to be represented in a denormalized form (such as that seen in Constantinou, [FIG. 11]) with the motivation of flattening hierarchical trees and minimizing or eliminating the need for ordinal processing of the data, which facilitates efficient processing (Constantinou, [0008]));
	Said concise key figures comprise: Amount in transaction currency, Amount in local currency, quantity, price, etc., and several user-definable free key figures (Mohan, [FIG. 1] and [0035], where the fact table, in addition to the dimensions, also records measurements or other metrics for a particular event, i.e., the measures seen in [FIG. 1] (i.e., “a few concise key figures”). See Chen, [?/C2/?], where common fact components (i.e., “fact table”) can include business performance measurements (i.e., “concise key figures”) such as sales amounts, gross margins sales quantities, and the like. See also Chen, [?/C5/?], where users may configure/define their own customer data analysis functions (i.e., “concise key figures”) for their applications (i.e., “user-definable free key figures”)) ….
	Although Mohan/Chen/Constantinou do not appear to explicitly state that the type of information in the Universal Semantic Dimensions comprise of all the types of data being claimed, that the concise key figures comprise of those specific types of data, or wherein several text columns are also built into the fact table as special key figures, the claimed invention does not distinguish over the prior art because the only differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The steps of claim 1 would have been performed the same regardless of the specific data involved. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to one of ordinary skill in the art to have referred to Mohan/Chen/Constantinou’s teachings in making the claimed invention because such data does not functionally relate to the steps in the method claimed, and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Mohan/Chen/Constantinou with the motivation of allowing users to define their own dimensions and key figures, thereby customizing/adapting the database to fit individual user needs (Chen, [2:6-8]).

	Regarding claim 3: Mohan/Chen/Constantinou teach The method of claim 1, wherein said Dimension Table Family comprises: Table of attributes, Table of master data, and Table of instances (Chen, [FIG. 3B], [FIG. 4A] and [?/C5/?], where the entirety of [FIG. 3B] may be seen as a “Dimension Table Family” comprising of the “Core Components” (item 212) (i.e., “Table of master data”), which may be used for identifying entities for customer activities (and may include customer identity and other information including customer categorization within business processes or operations; thus in this manner, the customer identity is linked to customer categorizations, i.e., “attributes”). The Core Components (item 212) may be linked to a variety of customer activity components (i.e., “Table of instances”), which may be entities that represent event transactions (i.e., “instances”), where entities can comprise one or more attributes, such as transaction type, a transaction timestamp, and others (i.e., “Table of attributes”)), wherein, in one said Semantic Multi-dimensional Database of a specific scenario, said dimensions comprise one or more of Table of attributes, and/or Table of master data, and/or Table of instances (Chen, [FIG. 3B], where the entirety of [FIG. 3B] may be viewed as a dimension with the Core Components (item 212) comprising the customer identities (i.e., “Table of master data”) includes references to activities (i.e., “Table of instances”) and attributes via the Activity Lookup component (i.e., “Table of attributes”). See also Chen, [?/C6/?], where the multi-dimensional model described in [FIG. 3B] may be mapped to a particular relational data model called the schema, which is a database organization corresponding to a data model; the records in the dimension tables of a relational database can be mapped to a plurality of indices of the dimensions in the multi-dimensional model; thus in this manner, the Core Components dimension may be represented within a multi-dimensional database relating to a specific scenario, i.e., Chen’s customer activities). 

	Regarding claim 4: Claim 4 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

	Regarding claim 5: Mohan/Chen/Constantinou teach The method of claim 3, wherein said table of master data refer to the table of attributes, therefore associating the master data in the table of master data with the attributes in the table of attributes, to form new master data in the table of master data, so as to extend the scale of master data in the table of master data (Chen, [FIG. 3B], [FIG. 4A] and [?/C5/?], where the entirety of [FIG. 3B] may be seen as a “Dimension Table Family” comprising of the “Core Components” (item 212) (i.e., “Table of master data”), which may be used for identifying entities for customer activities (and may include customer identity and other information including customer categorization within business processes or operations; thus in this manner, the customer identity is linked to customer categorizations, i.e., “attributes”)). 

	Regarding claim 6: Claim 6 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

	Regarding claim 7: Mohan/Chen/Constantinou teach The method of claim 3, wherein said table of instances refers to said table of attributes, therefore associating the instances in the table of instances with the attributes in the table of attributes, to form new instances in the table of instances, so as to extend the scale of instances in the table of instances (Chen, [FIG. 3B], [FIG. 4A] and [?/C5/?], where the entirety of [FIG. 3B] may be seen as a “Dimension Table Family” comprising of the “Core Components” (item 212) (i.e., “Table of master data”), which may be used for identifying entities for customer activities. The Core Components (item 212) (i.e., “Table of master data”) may be linked to a variety of customer activity components (i.e., “Table of instances”), which may be entities that represent event transactions (i.e., “instances”), where entities can comprise one or more attributes, such as transaction type, a transaction timestamp, and others (i.e. “attributes”), which may be represented in the Activity Lookup Component; thus in this manner, the Activity Lookup Component (i.e., “Table of Attributes”) is referenced as a part of the customer activity component (i.e., “Table of instances”));
	wherein said table of instances also refer to the table of master data, therefore associating the instances in the table of instances with the master data in the table of master data, to form new instances in the table of instances, to extend the scale of instances in the table of instances (Mohan, [FIG. 5], where each of the details concerning the product including cost details, general details, promotion details, supply details, etc. (i.e., “table of instances”) reference the master entities “Vendor”, “Campaign”, “Price”, and “Brand”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Mohan/Chen/Constantinou with the motivation of (1) customizing the database to fit individual user needs (Chen, [2:6-8]), including adding additional attributes; and (2) allowing users to select items of analytical interest and revealing all relationships, roles, or internal representations that may exist in corporate databases and other structures, thereby making it easy to map different subsets of nodes to multiple databases (Mohan, [0060]).

Regarding claim 8: Claim 8 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

	Regarding claim 9: Claim 9 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

	Regarding claim 10: Claim 10 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

	Regarding claim 11: Mohan/Chen/Constantinou teach The method of claim 3, wherein the table of attributes comprises: attribute code column and attribute name column, and the attribute code column corresponding to the code column in each dimension, therefore associating the data in the fact table with the attributes in the table of attributes (Constantinou, [FIG. 11] and [0122], where the “Geo Low” column (item 1112) and “Geo High” column (item 1114) (i.e., “attribute name column”) are represented using the numbered representation seen in the “Geo SeqL” column (item 1116) and “Geo SeqH” column (item 1118), respectively (i.e., “attribute code column”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Mohan/Chen/Constantinou with the motivation of representing attributes as integers for efficiency reasons7, i.e., for storage purposes (i.e., referring to attributes via their code may take up less space than an entire string; additionally, integers are also faster for performing lookup when the system needs to do a search for the corresponding attribute value).

	Regarding claim 12: Claim 12 recites substantially the same claim limitations as claim 11, and is rejected for the same reasons.

	Regarding claim 13: Claim 13 recites substantially the same claim limitations as claim 11, and is rejected for the same reasons.

	Regarding claim 14: Claim 14 recites substantially the same claim limitations as claim 11, and is rejected for the same reasons.

	Regarding claim 15: Claim 15 recites substantially the same claim limitations as claim 11, and is rejected for the same reasons.

	Regarding claim 16: Claim 16 recites substantially the same claim limitations as claim 11, and is rejected for the same reasons.

	Regarding claim 17: Claim 17 recites substantially the same claim limitations as claim 11, and is rejected for the same reasons.

	Regarding claim 18: Claim 18 recites substantially the same claim limitations as claim 11, and is rejected for the same reasons.

	Regarding claim 19: Mohan/Chen/Constantinou teach The method of claim 5, wherein the table of master data comprises: master data code column, name column, and attribute column, and the master data code column corresponding to the code column under each dimension, therefore associating the data in the fact table with the master data in the table of master data, and the attribute column is used for the table of master data to refer to the table of attributes (Constantinou, [FIG. 11] and [0122], where the “Geo Low” column (item 1112) and “Geo High” column (item 1114) (i.e., “master data name column”) are represented using the numbered representation seen in the “Geo SeqL” column (item 1116) and “Geo SeqH” column (item 1118), respectively (i.e., “master data code column”), with the columns referring to the product territory (items 1122, 1124, 1126, and 1128) corresponding to the claimed “attribute column”. Note that the product attributes imply the existence of an attribute table, as seen in, e.g., Constantinou, [FIG. 9B]; Constantinou, [FIG. 11], may thus be thought of as a denormalized representation of the master data and attribute data (see, e.g., Constantinou, [0122], where Constantinou refers to this table as being a “de-normalized territory definition”, which includes the product territory information)).
	Although Constantinou does not appear to explicitly state that the information pertains to, e.g., master data or attribute data, the only differences between the claimed invention and the prior art lie in the nonfunctional descriptive material and are not functionally involved in the steps recited. The denormalized association of data would have been performed the same regardless of the specific data involved (i.e., master/attribute data, territory data as described by Constantinou, or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to one of ordinary skill in the art to have referred to Constantinou’s teachings in making the claimed invention because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Mohan/Chen/Constantinou with the motivation of de-normalizing the data (i.e., including flattening hierarchical trees) in order to minimize or eliminate the need for ordinal processing of the data, which facilitates efficient processing (Constantinou, [0008]).

	Regarding claim 20: Claim 20 recites substantially the same claim limitations as claim 19, and is rejected for the same reasons.

	Regarding claim 21: Mohan/Chen/Constantinou teach The method of claim 7, wherein the table of instances comprises: instance code column, name column, attribute column, and master data column, and the instance code column refers to the code column under each dimension, therefore associating the data in the fact table with the instances in the table of instances, and the attribute column is used for the table of instances to refer to the table of attributes, and the master data column is used for the table of instances to refer to the table of master data (Constantinou, [FIG. 11] and [0122], where the “Geo Low” column (item 1112) and “Geo High” column (item 1114) (i.e., “master data name column”) are represented using the numbered representation seen in the “Geo SeqL” column (item 1116) and “Geo SeqH” column (item 1118), respectively (i.e., “master data code column”), with the columns referring to the product territory (items 1122, 1124, 1126, and 1128) corresponding to the claimed “attribute column”. Note that the product attributes imply the existence of an attribute table, as seen in, e.g., Constantinou, [FIG. 9B]; Constantinou, [FIG. 11], may thus be thought of as a denormalized representation of the master data and attribute data (see, e.g., Constantinou, [0122], where Constantinou refers to this table as being a “de-normalized territory definition”, which includes the product territory information)).
	Although Constantinou does not appear to explicitly state that the information pertains to, e.g., master data, instance data, or attribute data, the only differences between the claimed invention and the prior art lie in the nonfunctional descriptive material and are not functionally involved in the steps recited. The denormalized association of data would have been performed the same regardless of the specific data involved (i.e., master/instance/attribute data, territory data as described by Constantinou, or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to one of ordinary skill in the art to have referred to Constantinou’s teachings in making the claimed invention because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Mohan/Chen/Constantinou with the motivation of de-normalizing the data to facilitate efficient and reliable identification and processing (Constantinou, [0008]).

	Regarding claim 22: Claim 22 recites substantially the same claim limitations as claim 21, and is rejected for the same reasons.

	Regarding claim 23: Claim 23 recites substantially the same claim limitations as claim 21, and is rejected for the same reasons.

	Regarding claim 24: Claim 24 recites substantially the same claim limitations as claim 21, and is rejected for the same reasons.


Claims 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan (“Mohan”) (US 2011/0060769 A1), in view of Chen et al. (“Chen”) (US 6,363,353 B1), in further view of Constantinou et al. (“Constantinou”) (US 2011/0040697 A1), hereinafter “Mohan/Chen/Constantinou”, in further view of Williamson (“Williamson”) (US 2010/0057756 A1).
	Regarding claim 25: Mohan/Chen/Constantinou teach The method of claim 5. Mohan/Chen/Constantinou do not appear to explicitly teach wherein the Dimension Table Family further comprises: tree table of attributes, tree table of master data, and tree table of instances, while the tree table of attributes used to store the inter-relationship among attributes, the tree table of master data used to store the inter-relationship among master data, and the tree table of instances used to store the inter-relationship among instances.
	Williamson teaches wherein the Dimension Table Family further comprises: tree table of attributes, tree table of master data, and tree table of instances, while the tree table of attributes used to store the inter-relationship among attributes, the tree table of master data used to store the inter-relationship among master data, and the tree table of instances used to store the inter-relationship among instances (Williamson, [FIG. 2], [FIG. 4B], [FIG. 4C], and [0027], where the dimension tree database includes various mapping tables (i.e., “inter-relationship[s]”) such as a dimension table, a tree table, a linkage table, and a set of level tables. See, e.g., Williamson, [FIG. 4B], where the tree customer (i.e., “tree table of master data”) is associated with the tree “account” (i.e., “tree table of instances”) and the tree “type” (i.e., “tree table of attributes”), where the tree “customer” has various sub-levels. Note that because Williamson’s [FIG. 2] representing the dimension tree database is used for representing trees, thus in this manner, Williamson’s trees seen in [FIG. 4B] and [FIG. 4C] would comprise the dimension table and associated tree table, linkage table, and set of level tables.
Although Williamson does not appear to explicitly state that the type of information in the mapping relates to inter-relationships among attribute/master data/instance data, the claimed invention does not distinguish over the prior art because the differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. Mapping relationships between the individual constituent data within the tree table would have been performed the same regardless of the specific data involved (i.e., attribute/master/instance data as claimed, or some other data. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to a person of ordinary skill in the art to have referred to Williamson’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Mohan/Chen/Constantinou and Williamson. One of ordinary skill in the art would have recognized that building data marts lies in constructing fact and dimension tables with a dimensional data model (schema), which often consists of a fixed set of facts, hierarchies, and dimensions8; thus, one of ordinary skill in the art would have been motivated to combine the teachings of Mohan/Chen/Constantinou and Williamson with the motivation of allowing hierarchical tables to be represented within the schema, since dimensions oftentimes contain hierarchies (and sometimes those hierarchies being somewhat complex/large in turn).

	Regarding claim 26: Claim 26 recites substantially the same claim limitations as claim 25, and is rejected for the same reasons.

	Regarding claim 27: Claim 27 recites substantially the same claim limitations as claim 25, and is rejected for the same reasons.

	Regarding claim 28: Claim 28 recites substantially the same claim limitations as claim 25, and is rejected for the same reasons.

	Regarding claim 29: Claim 29 recites substantially the same claim limitations as claim 25, and is rejected for the same reasons.

	Regarding claim 30: Claim 30 recites substantially the same claim limitations as claim 25, and is rejected for the same reasons.

	Regarding claim 31: Claim 31 recites substantially the same claim limitations as claim 25, and is rejected for the same reasons.

	Regarding claim 32: Claim 32 recites substantially the same claim limitations as claim 25, and is rejected for the same reasons.








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See the enclosed 892 form.
Cramer et al. (US Patent Publication No. 2013/0030963 A1), Weissman et al. (US Patent No. 6,212,524 B1), Greef et al. (US Patent Publication No. 2015/0278723 A1) and Samantray (US Patent Publication No. 8,510,261 B1) are cited to show that key figures are fields which are numeric values with an assigned unit of measure or currency.
The prior art should be considered to define the claims over the art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601.  The examiner can normally be reached on M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRENE BAKER/Examiner, Art Unit 2152                                                                                                                                                                                                        
12 February 2021




    
        
            
    

    
        1 Cramer et al. US Patent Publication No. 2013/0030963 A1. See [0342].
        2 See, e.g., Weissman et al. US Patent No. 6,212,524 B1. See [33:20-33] (“The measure table 620 includes a constellation key, a description, a measure key, a measure unit, and a name…The measure key is the primary key for the measure table 620. The measure unit is an indicator of the manner in which numbers are to be displayed. The name is the logical name of the measure. The measure unit table 624 is a lookup table of the valid list of measure unit types. An example of such unit types is currency”).
        3 Greef et al. US Patent Publication No. 2015/0278723 A1. See [0037] (“measures…may identify a collection of dimensions needed to characterize instances of the measurements, a quantity 336, which may be numeric, a magnitude 334, which may be a unit of quantity (e.g., dollars and units), and a date/time 328 unit of measure, which may include date and time information associated with tracked data”).
        4 Samantray. US Patent Publication No. 8,510,261 B1. See [5:45-49] (“For key figures in InfoCube, the system creates private Measures in Analytic View. This takes the same description as in Key figure. Other analytical properties such as ‘Aggregation Type’, ‘Unit of measure’, ‘Currency’ etc. are also set accordingly”).
        5 See also footnote [3] above.
        6 Honzal et al. US Patent Publication No. 2010/0106747 A1. See [0003].
        7 See, e.g., Tse et al. US Patent Publication No. 2002/0078018 A1 at [0007] (“Levels specified by users for aggregation purpose [sic] are referred to as aggregate levels. Each aggregate level will contain a different number of records depending on the level condition. For example, the state level will probably contain less records than the city level. Each…level is uniquely identified by a level code. The level code is generally represented as an integer for efficiency”).
        8 Honzal et al. US Patent Publication No. 2010/0106747 A1. See [0003].